Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147318                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  STEFFAN GAYDOS,                                                                                         David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147318
                                                                    COA: 312725
                                                                    Wayne CC: 10-013834-CK
  CITY OF ALLEN PARK,
            Defendant-Appellant,
  and
  CITY OF ALLEN PARK PENSION BOARD,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 16, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the plaintiff’s age discrimination claim. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           t0128
                                                                               Clerk